41 F.3d 1516NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John HUDAK and Jim R. Housley, Petitioners-Appellants,v.Douglas GABBARD, II, Honorable Judge, and Helen Koger,District Court Clerk, Atoka County, Oklahoma,Respondents-Appellees.
No. 94-7045.
United States Court of Appeals, Tenth Circuit.
Nov. 17, 1994.

ORDER AND JUDGMENT*
Before SETH, BARRETT, and LOGAN, Circuit Judges.


1
After examining the brief and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellants appeal the dismissal of their 42 U.S.C.1983 action in which they claim that an Oklahoma state district judge and a court clerk systematically refused to file, hear, and rule on actions submitted by Appellants in violation of their Fourteenth Amendment right to court access.  They request declaratory and injunctive relief recognizing that a constitutional violation occurred and prohibiting future violations.


3
In reviewing a district court's decision to dismiss a pro se action for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6), we must liberally construe a plaintiff's allegations, accepting them as true.   Reed v. Dunham, 893 F.2d 285, 286 (10th Cir.).  Then we must make the determination of whether, in light of plaintiff's contentions and the undisputed facts in the record, an argument based upon law or fact may be made in support of the allegations.  Id. However, "conclusory allegations without supporting factual averments are insufficient to state a claim on which relief can be based."   Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.).


4
We have reviewed Appellants' complaint, amended complaints, and the sparse record presented on appeal.  We agree with the district court which stated in its order that Appellants "have not sufficiently alleged or factually supported the contention that Defendants have violated any federal constitutional rights."   Appellants set forth numerous conclusory allegations that the district court mishandled their petitions, failed to respond to their motions, and failed to return stamped copies of the petitions.  However, there is no support presented by Appellants for any of these claims.  To the contrary, Appellants admit to correspondence with the clerk regarding the filed cases, and to receiving orders of dismissal on certain actions based upon inadequate service or notice to Appellees.


5
Appellants' allegations simply do not lead to a conclusion that there was unconstitutional action by the Appellees.  Accordingly, the order of the United States District Court for the Eastern District of Oklahoma dismissing Appellants' complaints is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470